ORDER

PER CURIAM.
John W. Samsel (Husband) appeals from the trial court’s Judgment and Decree dissolving his marriage to Linda Sue Samsel (Wife). We find the judgment of the trial court is supported by substantial evidence. Murphy v. Carrón, 536 S.W.2d 30, 32 (Mo. banc 1976). We find no abuse of discretion in the trial court’s division and award of marital property, nor in its award of maintenance to Wife. Kettler v. Kettler, 884 S.W.2d 729, 731 (Mo.App.E.D.1994); Bullard v. Bullard, 929 S.W.2d 942, 944 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum *207opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).